    Case 1:17-cv-01658-CFC Document 56 Filed 12/26/18 Page 1 of 3 PageID #: 752



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

UNILOC USA, INC. and UNILOC                      )
LUXEMBOURG, S.A.,                                )
                                                 )
                      Plaintiffs,                )
                                                 )
               v.                                )   C.A. No. 17-1658 (CFC)
                                                 )
MOTOROLA MOBILITY, LLC,                          )   JURY TRIAL DEMANDED
                                                 )
                      Defendant.                 )


         DEFENDANT MOTOROLA MOBILITY, LLC’S MOTION TO DISMISS
               FOR LACK OF SUBJECT MATTER JURISDICTION

         Pursuant to Rule 12(b)(1), Defendant Motorola Mobility, LLC (“Motorola”) moves the

Court to dismiss the Amended Complaint for Patent Infringement (D.I. 10) of Uniloc USA, Inc.

and Uniloc Luxembourg, S.A. (collectively, “Plaintiffs”) for lack of subject matter jurisdiction.

As explained in the accompanying brief, the requested relief should be granted because Plaintiffs

lacked constitutional standing at the time the Original Complaint (D.I. 1) was filed.




 
    Case 1:17-cv-01658-CFC Document 56 Filed 12/26/18 Page 2 of 3 PageID #: 753



                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                       /s/ Jeremy A. Tigan
                                       Jack B. Blumenfeld (#1014)
                                       Karen Jacobs (#2881)
                                       Jeremy A. Tigan (#5239)
                                       1201 North Market Street
OF COUNSEL:                            P.O. Box 1347
                                       Wilmington, DE 19899
Martha Jahn Snyder                     (302) 658-9200
Carly S. Conway                        jblumenfeld@mnat.com
Bryce A. Loken                         kjacobs@mnat.com
QUARLES & BRADY LLP                    jtigan@mnat.com
33 East Main Street, Suite 900
Madison, WI 53703                      Attorneys for Defendant
(608) 251-5000                         Motorola Mobility, LLC

Louis A. Klapp
QUARLES & BRADY LLP
300 North LaSalle Street, Suite 4000
Chicago, IL 60654
Tel: (312) 715-2712


December 26, 2018




                                         2
 
    Case 1:17-cv-01658-CFC Document 56 Filed 12/26/18 Page 3 of 3 PageID #: 754



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 26, 2018, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

        I further certify that I caused copies of the foregoing document to be served on December

26, 2018, upon the following in the manner indicated:

Sean T. O’Kelly, Esquire                                               VIA ELECTRONIC MAIL
O’KELLY ERNST & JOYCE, LLC
901 North Market Street, Suite 1000
Wilmington, DE 19801
Attorneys for Plaintiff

Paul J. Hayes, Esquire                                                 VIA ELECTRONIC MAIL
Kevin Gannon, Esquire
James J. Foster, Esquire
Aaron Jacobs, Esquire
PRINCE LOBEL TYE LLP
One International Place, Suite 3700
Boston, MA 02110
Attorneys for Plaintiff

                                             /s/ Jeremy A. Tigan
                                             Jeremy A. Tigan (#5239)




 




 
